Citation Nr: 9918605	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  95-14 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death based on in-service ionizing radiation 
exposure.

2. Entitlement to educational assistance benefits provided 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from June 1954 to December 1957.  He died in December 1993.  
The appellant is the veteran's widow.

This matter was last before the Board of Veterans' Appeals 
(the Board) in August 1998, on appeal from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In October 1996, the Board denied service connection for the 
cause of the veteran's death based on claimed in-service 
microwave radiation exposure.  The other separate claims for 
service connection for the cause of the veteran's death as a 
result of exposure to ionizing radiation during service and 
entitlement to Chapter 35 educational assistance benefits 
were then remanded by the Board.  In September 1997 and in 
August 1998, the claim was again remanded to the RO to have 
additional development completed.

Having carefully reviewed the evidence of record generated 
both before and subsequent to its August 1998 remand, the 
Board must again remand this matter to the RO to ensure full 
compliance with applicable law.

REMAND

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant contends that the veteran developed chronic 
myelomonocytic leukemia (i.e., the veteran's terminal 
disorder) from exposure to ionizing radiation in service.  
For consideration of well groundedness in a claim for service 
connection based upon ionizing radiation exposure under 38 
C.F.R. § 3.311, at a minimum, the following threshold 
elements must be met: (1) the established presence of a 
radiogenic disease; (2) the claimant must have had service; 
(3) the disease may not be one covered as presumptively 
service connected under 38 C.F.R. §§ 3.307 or 3.309 and 
manifested within the applicable presumptive period of § 
3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation.  
Hilkert v. West, 11 Vet. App. 284, 290-91 (1998).

In this case, the veteran, who had qualifying service, 
clearly died from a form of leukemia, included in the listing 
of "radiogenic diseases" in 38 C.F.R. § 3.311(b)(2).  The 
disorder in question is not one that is not included in the 
presumptive provisions of 38 C.F.R. §§ 3.307 or 3.309.  
Finally, the appellant has claimed that the radiogenic 
disease was the result of exposure to ionizing radiation.  
In this circumstance, applicable regulation prescribes that a 
dose estimate of ionizing radiation in service will be 
obtained.  See 38 C.F.R. § 3.311(2)(iii).   




In Hilkert, the Court observed that when the foregoing 
criteria are present, VA has the "obligation" under law and 
regulation to make an assessment of the radiation exposure 
dose experienced by the veteran in service and then, 
depending upon the result of that assessment, a further 
obligation to fulfill other developmental and procedural 
steps.  Hilkert, 11 Vet. App. at 290.  

Under 38 C.F.R. § 3.311(a)(2)(iii), all available records 
which may contain information pertaining to the veteran's 
radiation dose in service "will be forwarded to the Under 
Secretary for Health, who will be responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies."  38 C.F.R. § 3.311(a)(2)(iii) 
(1998).  

As it did in its previous remand, the Board notes that the 
quoted language relative to such referral is not 
discretionary.  The RO is reminded that it has no choice but 
to refer any and all available evidence to the Under 
Secretary of Health for the preparation of a dose estimate, 
which may include a determination of "no exposure."  See 
remand of August 1998, pages 5, 6.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should insure that all 
likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  


If the RO determines that such 
development has been accomplished, the 
records which have been obtained, 
including any available information 
provided by the DSWA (formerly DNA), and 
the records, information and the 
veteran's statements concerning his 
locations and activities, should be 
referred to the Under Secretary for 
Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  If it is 
determined that the veteran was exposed 
to ionizing radiation, as claimed, the 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under § 
3.311(b)(i). The RO is advised that such 
development must be in accordance with 
the holding in Hilkert, supra.  
 
2. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible, is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures to the extent 
possible.

3. After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death, and 
entitlement to educational assistance 
benefits under Chapter 35, Title 38, 
United States Code.


If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for appellate review, if in order.  The 
purpose of this REMAND is to ensure compliance with the 
requirements of due process.  No action is required of the 
appellant unless she receives further notice.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court  has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not accomplished, the Board errs as a 
matter of law when it fails to ensure compliance and a remand 
will likely result.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The appellant will be free to submit additional evidence and 
argument on the remanded claims.  Quarles v. Derwinski, 3 
Vet. App. 129 (1992).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


